136 S.W.3d 114 (2004)
STATE of Missouri, Respondent,
v.
Jared S. COLE, Appellant.
No. ED 82514.
Missouri Court of Appeals, Eastern District, Division Three.
May 18, 2004.
*115 Deborah B. Wafer, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Andrea K. Spillars, Asst. Atty. Gen., Lisa M. Eaton, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., WILLIAM H. CRANDALL, JR., and LAWRENCE E. MOONEY, JJ.

ORDER
PER CURIAM.
Jared Cole appeals from his conviction after a bench trial of two counts of first-degree murder, one count of first-degree robbery and three counts of armed criminal action. We have reviewed the briefs of the parties and the record on appeal and conclude that the judgment was supported by sufficient evidence. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).